Title: From Thomas Jefferson to Sir John Temple, 4 August 1793
From: Jefferson, Thomas
To: Temple, Sir John



Sir
Philadelphia Aug. 4. 1793.

I put the inclosed letter under cover to you on the presumption that Mr. Hammond is with you. Should he be returned to this place, you will be so good as to send it to him by post. In that case I take the liberty of desiring you to retain the Republican till you hear from Mr. Hammond on the subject; the purport of the inclosed letter being to inform him that the Minister of France has reclaimed the Republican, as taken by the Boston frigate within the limits of the protection of the US. and to ask the favor of him to furnish what evidence he can on the question, for the consideration of the President. I have the honor to be with great respect & esteem, Sir your most obedt. & most humble servt

Th: Jefferson

